               Case 7:19-cr-00375-CS Document 273 Filed 08/03/20 Page 1 of 2
                                                                       Louis V. Fasulo, Esq.– NY & NJ
                                                                       Samuel M. Braverman, Esq.– NY & NJ
                                                                       Charles Di Maggio, Esq.– NY & CO

                                                                       www.FBDMLaw.com
                                                                       SBraverlaw@fbdmlaw.com




                                                                       August 3, 2020

                                                      Permission granted to travel as requested. All particulars
    Honorable Cathy Seibel                            shall be provide to Pretrial Services.
    United States District Court
    For the Southern District of New York
    300 Quarropas Street
    White Plains, NY 10601

    Re:   United States v. Steven Klein                                                                 8/3/20
          Case No.: 19 Cr. 375 (CS)

    Dear Judge Seibel,

           I represent Steven Klein who is currently out on bail and restricted to travel to SDNY and District
    of Connecticut. For the reasons stated herein, I respectfully request a modification of Mr. Klein’s bail
    conditions so that he may travel to Pittsburg, New Hampshire.

           Mr. Klein requests permission to travel to Pittsburg, New Hampshire with his family to stay with
    friends. The dates of travel are; August 13 to August 16. If approved, Mr. Klein would provide an
    itinerary to Pre-Trial Services and be available via telephone at all times.

          The Government and Pre-Trial Services have no objection to this request.

          Thank you for your attention in this matter. Should you require any additional information, please
    do not hesitate to contact me.


                                                                      Respectfully submitted,

                                                                      s/ Sam Braverman    ___
                                                                      Samuel M. Braverman, Esq.
                                                                      Fasulo Braverman & Di Maggio, LLP


225 Broadway, Suite 715                505 Eighth Avenue, Suite 300                    Post Office Box 127
New York, New York 10007                New York, New York 10018                 Tenafly, New Jersey 07670
Tel (212) 566-6213                          Tel (212) 967-0352                           Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                          Fax (201) 596-2724
               Case 7:19-cr-00375-CS Document 273 Filed 08/03/20 Page 2 of 2
                                                                225 Broadway, Suite 715
                                                                New York, New York 10007
                                                                Tel. 212-566-6213




225 Broadway, Suite 715          505 Eighth Avenue, Suite 300                  Post Office Box 127
New York, New York 10007          New York, New York 10018               Tenafly, New Jersey 07670
Tel (212) 566-6213                    Tel (212) 967-0352                         Tel (201) 569-1595
Fax (212) 566-8165                    Fax (201) 596-2724                        Fax (201) 596-2724
